Citation Nr: 0030515	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
otitis media, a perforated eardrum, tinnitus, and hearing 
loss of the right ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from to March 1963 to March 1965.  
In an April 1995 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for otitis media, a perforated eardrum, 
tinnitus, and hearing loss of the right ear.  In December 
1995 the veteran submitted a notice of disagreement with that 
decision, and the RO issued a statement of the case to him in 
January 1996.  The veteran did not, however, submit a 
substantive appeal following the issuance of the statement of 
the case, and the April 1995 decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.1103 (2000).

The veteran subsequently requested that his claim for service 
connection for the disabilities shown above be reopened.  In 
a February 1999 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal of 
the February 1999 decision.



FINDINGS OF FACT

1.  In an April 1995 rating decision the RO denied 
entitlement to service connection for otitis media, a 
perforated eardrum, tinnitus, and hearing loss in the right 
ear.  The veteran failed to perfect and appeal of that 
decision., and the decision is final.

2.  The evidence submitted subsequent to the April 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
right ear disorder that is related to service, and it must be 
considered in order to fairly decide the merits of his claim.



CONCLUSION OF LAW

The April 1995 rating decision in which the RO denied 
entitlement to service connection for otitis media, a 
perforated eardrum, tinnitus, and hearing loss in the right 
ear is final, new and material evidence has been submitted, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the right ear, 
and the ear and his hearing acuity were found to be normal in 
his January 1965 separation examination.  The medical 
evidence submitted in conjunction with the September 1994 
claim for service connection pertained only to other 
disabilities, and did not indicate that the veteran had a 
right ear disorder.  In the April 1995 rating decision the RO 
denied entitlement to service connection for otitis media, a 
perforated eardrum, tinnitus, and hearing loss in the right 
ear on the basis that the claim was not well grounded, in 
that there was no evidence showing that the veteran had a 
right ear disorder that was related to service.

The evidence submitted subsequent to the April 1995 decision 
includes private treatment records dating from August 1985 to 
November 1996 showing that the veteran has chronic otitis 
media in the right ear, for which he has undergone a number 
of surgical procedures; tinnitus; and right ear hearing loss.  
In addition, the veteran submitted lay statements from his 
sister and an individual with whom he served in which they 
stated that in the summer of 1964 he had complained of having 
injured his right ear as the result of an artillery 
explosion.

The veteran also submitted a statement from Doctor Rodriguez-
Garza dated in July 1998.  In that statement the physician 
reported that the veteran had presented with tinnitus in the 
right ear as the result of exposure to loud noise during 
service in 1964.  It was also noted that the veteran had a 
history of suppurative infection in the right ear that had 
resulted in facial paralysis and the need for a mastoidectomy 
on the right.  The physician further reported that the 
veteran currently did not have ear infection, but did have 
sensorineural hearing loss caused by the noise exposure in 
service and the repeated infections.

In determining that new and material evidence had not been 
submitted, in the February 1999 rating decision the RO 
applied the standard for evaluating new and material evidence 
established in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In Colvin the United States Court of Appeals for Veterans 
Claims (Court) held that newly submitted evidence was 
material if it raised the reasonable possibility of changing 
the outcome of the prior decision.  In Hodge, 155 F.3d 
at 1356, the United States Court of Appeals for the Federal 
Circuit invalidated the standard established in Colvin and 
established the standard for evaluating new and material 
evidence as shown above.  In light of the revised definition 
of new and material evidence, the Board finds that the 
medical evidence and the lay statements submitted by the 
veteran following the April 1995 decision is new, in that no 
medical evidence of record in April 1995 showed that the 
veteran had a right ear disorder, or that he had incurred an 
injury to the right ear in service.  The evidence is also 
material because it bears directly and substantially on the 
issue on appeal, that being whether the veteran has a right 
ear disorder that is related to an injury or disease that 
occurred in service.  The Board finds, therefore, that 
evidence that is both new and material has been submitted, 
and the claim of entitlement to service connection for otitis 
media, a perforated eardrum, tinnitus, and hearing loss in 
the right ear is reopened.

The Board further finds that additional development is 
required prior to considering the substantive merits of the 
claim for service connection.  The issue of entitlement to 
service connection for otitis media, a perforated eardrum, 
tinnitus, and hearing loss in the right ear is, therefore, 
being remanded to the RO.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for otitis media, a 
perforated eardrum, tinnitus, and hearing loss in the right 
ear is reopened.


REMAND

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service; records of relevant 
treatment at VA facilities, or provided at the expense of VA; 
and any other relevant records held by any Federal department 
or agency identified by the veteran.  If VA is unable to 
obtain records identified by the veteran, VA must notify him 
of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.

Also sary to make a decision on a claim if the 
evidence of record, including all information and lay or 
medical evidence (including the veteran's statements): 

(A) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms 
of disability, and 

(B) indicates that the disability or symptoms may be 
associated with the veteran's active service; but

(C) does not contain sufficient medical evidence to make 
a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103, 5103A)

The veteran claims to have received treatment for right ear 
problems while in service.  Because the available service 
medical records are silent for such treatment, he should be 
asked to identify the medical facility providing the in-
service treatment, and the records of that treatment should 
be requested from the medical facility or the current 
custodian of the records.

The veteran also claims to have received treatment for his 
right ear disorders shortly after his separation from 
service.  Although he stated that he had tried to obtain the 
records of that treatment and that the records were no longer 
available, it is not clear from the evidence of record 
whether he has provided information on all medical treatment 
sources since his separation from service.

The veteran claims to have received medical treatment for his 
right ear disorder from the VA medical center (MC) in San 
Antonio, Texas.  Although he did not report the specific 
dates of treatment, the RO requested the treatment records 
only retroactively to June 1998.  Because his entitlement to 
service connection hinges on establishing a nexus between the 
currently diagnosed right ear disorders and service, the RO 
should determine whether the veteran received treatment prior 
to 1998 and, if so, obtain the records of that treatment.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claim for service connection for otitis 
media, a perforated eardrum, tinnitus, 
and hearing loss in the right ear, 
including evidence of having incurred a 
disease or injury of the right ear while 
in service and competent evidence of a 
nexus between the currently diagnosed 
disorders and the in-service disease or 
injury.

2.  The veteran should be asked to 
identify the service department treatment 
facility providing treatment for his 
right ear disorder during service, and to 
specify the dates of treatment.  After 
that information is provided, the RO 
should request the records of the 
treatment from the medical facility or 
the current custodian of the records, 
including the National Personnel Records 
Center (NPRC).

3.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a right ear 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain all of 
the veteran's treatment records from the 
VAMC in San Antonio, Texas and all 
records of treatment provided by Dr. 
Misael Rodriquez-Garza.

4.  After the development requested above 
has been completed, the RO should notify 
the veteran of the identity of the 
records that were not obtained, explain 
the efforts to obtain the records, and 
describe any further action to be taken 
to obtain the records.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran an appropriate examination in 
order to obtain a medical opinion as to 
the relationship, if any, between any 
currently diagnosed right ear disorders 
and an in-service disease or injury.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the physician providing the 
medical opinion, and its receipt and 
review should be acknowledged in the 
medical report.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.  Based on 
the available evidence and sound medical 
principles, the VA physician should 
provide an opinion on whether otitis 
media, a perforated eardrum, tinnitus, or 
hearing loss in the right ear is related 
to an injury or disease of the right ear 
that occurred during service.  The 
physician should provide the complete 
rationale for the opinion.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinion is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
otitis media, a perforated eardrum, 
tinnitus, and hearing loss in the right 
ear on a de novo basis.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


